                                                                                           I
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                            •JU. 3 0 2019
                                     Richmond Division                                                   zJ
                                                                                CLERK. U.S. DISTRICT COURT
                                                                                      RICHMOND, VA
UNITED STATES OF AMERICA,

                                                     Criminal Action No. 3:11 CR63-HEH

WINSTON SYLVESTER OLIVER, II,

       Petitioner.


                               MEMORANDUM OPINION
           (Granting in Part and Denying in Part 28 U.S.C. § 2255 Motion)

       Winston Sylvester Oliver, II, a federal inmate proceeding with counsel, filed this

28 U.S.C. § 2255 Motion ("§ 2255 Motion," ECF No. 216) arguing that his firearm

convictions are invalid under Johnson v. UnitedStates, 135 S. Ct. 2551 (2015).' The

Government initially filed a Motion to Dismiss the § 2255 Motion contending that it is

barred by the relevant statute of limitations. (ECF No. 220.) Thereafter, the Court

ordered further briefing. In its most recent response, the Government concedes that in

light of United States v. Davis, 139 S. Ct. 2319, 2336 (2019) and United States v. Simms,

914 F.3d 229 (4th Cir. 2019), Oliver's firearm conviction in Count Two should be

vacated. Nevertheless, the Government maintains that Oliver's challenge to his firearm

conviction in Count Four lacks merit and should be dismissed. Oliver agrees that Count

Two should be vacated, but has filed a Motion to Stay "pending decisions from the

Fourth Circuit Court of Appeals in United States v. Ali, 4th Cir. No. 15-4433 and United



       ' For ease of reference, the Court refers to the offense of interference with commerce by
robbery, in violation of 18 U.S.C. § 1951(a) as "Hobbs Act robbery."
